Title: To Thomas Jefferson from Thomas Walker Maury, 4 August 1806
From: Maury, Thomas Walker
To: Jefferson, Thomas


                        
                            Sir
                            
                            Louisville Kentuckey4th. August 1806
                        
                        I take the Liberty of addressing you on the present occasion for the purpose of doing away any unfavorable
                            impressions which my necessary detention from Fort St Stephens may make. I have been here several weeks, wishing myself
                            to obtain a passage down the river, but at present have no hope of success, as the water is uncommonly low, even for this
                            season. My situation is such as to preclude the possibility of my performing the trip by land, or I should certainly do
                            so. I beg you however to be assured that I shall avail myself of the first change which may enable me to adopt either mode
                            of transporting myself to that place without delay. 
                  I am respectfully Sir yr. obt. Servt.
                        
                            Tho. W. Maury
                            
                        
                    